Citation Nr: 0508515	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-19 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to increased (compensable) rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service in the Army from 1953 
to 1957, and in the Air Force from 1957 to 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Huntingdon, 
West Virginia, Regional Office (RO) that denied an increased 
(compensable) rating for bilateral hearing loss.

Appellant testified before the undersigned Veterans Law Judge 
in a video hearing in June 2003.  A transcript of that 
testimony has been associated with the file.

This case was remanded for further development in December 
2003.  That development was accomplished, and the file has 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Appellant has a current service-connected disability for 
bilateral sensorineural hearing loss.

2.  Appellant currently has a Level II hearing loss in the 
right ear and a Level III hearing loss in the left ear.

3.  Evidence of record does not show that appellant's hearing 
loss causes frequent periods of hospitalization, or a marked 
interference with employment beyond that compensated by the 
rating schedule.




CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral sensorineural hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.85, Tables VI, VII, Diagnostic Code 6100 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
increased rating for bilateral hearing loss was received in 
March 2002; the claim was denied by rating decision in July 
2002.  RO sent appellant a duty-to-assist letter in April 
2002, prior to the rating decision, and additional duty-to-
assist letters in January and February 2004 during the 
pendancy of this appeal.  None of these duty-to-assist 
letters expressly satisfied the fourth element ("give us 
everything you've got") cited in Pelegrini.  However, as 
will be discussed below, the VCAA provisions have been 
considered and complied with.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Although the duty-to-assist letters that were sent to 
appellant did not expressly contain the fourth element, the 
Board finds that appellant was otherwise fully notified of 
the need to give VA any evidence pertaining to his claim.  
The VCAA duty-to-assist letters, the original rating 
decision, the Statement of the Case (SOC) in September 2002, 
and the Supplemental Statements of the Case (SSOC) in 
December 2002 and November 2004 all listed the evidence on 
file that had been considered in formulation of the decision.   
The Board also notes that appellant submitted a VA Form 21-
4138 (Statement in Support of Claim) in January 2004 in which 
he stated that he has no additional medical evidence to 
submit in this case.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC), the only medical 
provider that appellant identified as having potentially 
relevant evidence for development.  Appellant was afforded 
the opportunity to testify before the Board by means of a 
videoconference, in which he submitted oral evidence and 
argument in support of his claim.

The VCAA requires VA to afford a claimant a VA medical 
examination, or obtain a medical opinion, if VA determines it 
is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
appellant was afforded two VA audiological examinations in 
order to obtain an accurate and current assessment of his 
disability.  The Board particularly notes that a female 
examiner conducted appellant's most recent examination, as he 
requested.  The Board accordingly finds that VA's duty to 
assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  His 
retirement physical examination in August 1974 noted hearing 
loss in the right ear and recorded the following noted 
audiometric results:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5    
5  
5  
10  
50  
50  
LEFT
5
0  
0  
15  
50  
50  

Appellant was granted service connection for bilateral 
hearing loss (noncompensable) by a rating decision in 
November 1975.  He was granted service connection for 
tinnitus (noncompensable) by a rating decision in November 
1996, and the initial rating for tinnitus was increased to 10 
percent by a rating decision in February 1998.

Appellant submitted the instant request for increased 
(compensable) rating for bilateral hearing loss in March 
2002.

VA clinical records show that appellant was dissatisfied with 
his hearing aids in June 2002 and was fitted for another 
pair.  His hearing aids were cleaned for him in September 
2002.

Appellant had a VA hearing examination in May 2002. The 
examiner did not have the C-file for review, but noted 
appellant's reported history of noise exposure.  Audiometer 
scores were as follows:



HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
45  
55  
60  
70  
57.5  
LEFT
N/A
45  
60  
60  
70  
58.75  

Speech recognition scores were 92 percent for the right ear 
and 88 percent for the left ear.  The examiner's impression 
was mild-to-severe sensorineural hearing loss (SNHL) in the 
right ear.  Speech discrimination was good in the left ear 
and excellent in the right.  Diagnosis was mild-to-severe 
SNHL with constant bilateral tinnitus.

The file contains an audiogram report from Dr. G.P., a 
civilian audiologist, dated October 2002.  The report finds 
mild-to-severe bilateral sensory hearing loss, with good 
speech discrimination in the right ear.

The file also contains a letter from Dr. A.H.G., a physician 
in private practice, dated November 2002.  Dr. A.H.G. noted 
the previous examinations by VA and by Dr. G.P. as noted 
above.  Based on those examinations, and on his own 
examination of appellant, Dr. A.H.G. stated that his findings 
were consistent with moderate-to-severe hearing loss.
  
Appellant testified in a video hearing in June 2003.  
Appellant testified that when he uses his hearing aids he has 
no difficulty with low-pitched sounds, such as men's' voices, 
but has difficulty with higher pitched sounds such as 
women's' voices, which sound muddy; increasing volume makes 
the problem worse rather than better (Transcript, pg. 3).  
Appellant believes that the speech discrimination scores from 
his 2002 VA examination were artificially high because the 
examiner was a man; if the examiner had been a woman, with a 
higher-pitched voice, appellant's speech discrimination score 
would have been lower (Transcript, pg. 4).  Appellant 
clarified that he has difficulty hearing men's voices when he 
is not wearing hearing aids; the hearing aids help him to 
hear low-pitched sounds but do not help with the higher-
pitched sounds (Transcript, pg. 5).  

Appellant testified that he is a volunteer emergency 
communications coordinator, and his hearing disability causes 
problems on the job because he has difficulty understanding 
telephone conversation and some interpersonal conversations 
(Transcript, pg. 6).  

Appellant had a VA audiological examination by a female 
examiner in September 2004.  The examiner reviewed the C-file 
and noted appellant's history.  Audiometer scores from the 
September 2004 VA audiological examination were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A   
50  
20  
70  
85  
56  
LEFT
N/A
50  
55  
60  
70  
59  

Speech discrimination scores were 88 percent for the right 
ear and 84 percent for the left ear.

III.  Analysis

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Symptoms listed in the rating criteria are simply examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2003); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, appellant's service-connected bilateral 
sensorineural hearing loss (SNHL) falls squarely under 
Diagnostic Code 6100 (hearing impairment) and no other code 
would be more appropriate.

Evaluation for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometric test.  38 C.F.R. § 4.85(a) (2004).  Hearing 
impairment is determined by averaging the hearing impairment 
at each of the four designated frequencies (1000, 2000, 3000, 
and 4000 Hertz).  This results in a Puretone Threshold 
Average for each ear.  The Puretone Threshold Average is 
charted, in conjunction with the Speech Discrimination 
Percentage for that ear, in Table VI of 38 C.F.R. § 4.85 
(2004).  This results in a score, expressed as a Roman 
numeral, for each ear.  The Roman numeral scores for both 
ears are than charted in Table VII of 38 C.F.R. § 4.85 
(2004), and the intersection of the scores provides the 
percentage of disability.  

The Board notes at this point that the puretone average 
recorded on a VA medical examination is the average of five 
ranges (500, 1000, 2000, 3000, and 4000) whereas the puretone 
average used in rating schedule is the average of four ranges 
(1000, 2000, 3000, and 4000).  Therefore, the puretone 
average used to compute the disability rating will usually 
vary slightly from the puretone average recorded in the 
examination.
Table VI
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIA
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON 
PURETONE THRESHOLD AVERAGE.

Puretone Threshold Average
0-41
42-48
49-55
55-62
63-69
70-76
77-83
84-90
91-97
I
II
IIII
IV
V
VI
VII
VIII
IX 







Table VII
PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Evaluations of defective hearing are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1993).  

Effective June 10, 1999, there are two provisions for 
evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 (2004) as discussed above.  
These provisions apply when the puretone threshold at each of 
the four specified frequencies is 55 decibels or more, or 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86 (2004).  Appellant's hearing loss does not fit either 
of these situations, so his hearing loss is calculated under 
Tables VI and VII as discussed above. 

The examination of record for the purpose of adjudicating 
this claim is the VA examination of September 2004, both 
because it is the most recent and also because it is the only 
examination in which the examiner had the C-file available 
for review.  The Board will also consider the VA clinical 
records and appellant's testimony as evidence of current 
subjective manifestations of appellant's disability.  

For rating purposes, the puretone averages from the September 
2004 VA audiological examination are as follows:



HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A    
50  
20  
70  
85  
56.25  
LEFT
N/A
50  
55  
60  
70  
58.75  

Applying these determinations of the September 2004 
examination to Table VI, appellant's right ear (puretone 
average 56.25 and speech discrimination 88 percent) is a 
Level II hearing loss.  Appellant's left ear (puretone 
average 58.75 and speech discrimination 84 percent) is a 
Level III hearing loss.  When the Level II and Level III 
hearing losses are charted in Table VII, the result is a 0 
percent (noncompensable) rating.  The Board accordingly finds 
that appellant is not entitled to a compensable disability 
rating for bilateral hearing loss.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
appellant has testified that his disability makes his 
workplace situation more difficult, but there is no evidence 
that appellant's hearing loss causes a "marked interference 
with employment" beyond that envisioned by the rating 
schedule, and there is no evidence that appellant undergoes 
frequent periods of hospitalization due to his hearing loss.  
Extraschedular rating is therefore not appropriate in this 
case.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate the criteria supporting the current 
noncompensable rating.  For this reason, the doctrine of 
reasonable doubt is not for application and the higher rating 
is not warranted.


ORDER

A compensable rating for bilateral sensorineural hearing loss 
is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


